OFFICE   OF THE ATTORNEY   GENERAL   OF TEXAS
                    AUSTIN
Honorable     0. IL Carron,       pagr   2


         chaar tha park alta.        A group or inairiauala
        known as the Baarball        Association      of Odaaaa
         owns a baseball    park In tha olty or Odessa
        and owoa an lndabtabnaaa         In the aua of
         $1,800 upon qaia park.        Thay have raquaatad
        tha eommisalonara~      eourt or Rotor County to
        aaauma and pay orr such lndabtadnaaa             ana to
        take said baaaball      park ror a part ot tha
        oounty park . Tha baaaball         park would be a
        oounty-oity   park, thr oounty paying the
        $1,600 lndabtrdneaa      against     said baaaball
        park, and theraaftar       tha ram@ would be tha
        problam or thr oitf or Oaraaa.             or OOWS~,
        the baarball    park would not br aajaoant           to
        or naar the orUlna        county park alta ror
        whioh the bonds wara orlg%nally            votad, and
        tha or&lnal     park is a county project and
        tha oity will not ba obligatad           in any way
        ror tha purohaaa or aamo or tha upkaap. W
             The bond record,   as submittad  to        tha Attornay
Ctnaral’a    da9artmant   for approval or the88         bonds, which
racord is now on flla in tha Comptrollar*a              ortfoa,  bears
tha notation     that tta bonds wara votab for          the purpoaa
or wpurohaalng lands’- to be uaatl ior publio            parka wlth-
in the boundary llmi$a oi’ county.”
              Under theaa filets, tha cosmiaalonara~      oourt
la not raquirrd     to purohaso any partloular     site,    nor
;;,iha    oommlaslonars~   court bound to purohaar      only ona
          city 0r Beaumont v. ‘“llatthaw Cartwrlght      Land
.fr I&oramant     Com9any (Cl*, App. , Ssaumont, 1920) 221,
SW 589.
             In aaaltlon  to Artlola-6078,    tiloh you hara
olted   in your latter,   wa wish to 0811 your attantlon        to
Artlola   6080 and saotlons   1, 2 and 3 of Article      6081a.
Sinoa tha two atatuhs     ald the thraa aaotlons    of thr third
are ralatlraly     short, wa are quetlng   thorn in full.
              “Artlola    6078.     Taxable   parka
              “Etaoh eomm1881onsrs~ oourt is authorlzad
        to iryy sod oourot   a tax not to axorrd    iire
        cants on rach $100 or aaaaaaed    valuation  Or
        th0 county r0r tha purohaaa and lmprovamant
Honorablr    0.   X. Oarron,   page 3


     or   lands ror uaa as bounty parka whioh
     ahsll oonalat or not mora than ona hundred
     aoraa, ma shall not 0xc0ea 80ra than tcur
     In say ona oamty.          l?o auoh tax ahall ba
     latiad    an4 ooilaotad      until    tha proposition
     IS aubmlttrd     to and ratfriad         by thr propsr-
     tY tax-paying     roterr     or the county at a
     ganaral    or aprolal    llootion       eallad for
     that purpoaa,     priMdad      a two-thirds        salor-
     lty of the property tax-paying              voters    of auoh
     OaUnty, at an alaotlon         hald for such purpose,
     shall aetarmlna       In favor or aal4 tax.             Ii
     raid oourt aaSlr88 to latabllah               two or amrr
     of auoh oounty parka they shall loeata                  thala
     In widely aaparatrd       portions       oi tha oounty.
     Said oourt ahall ha+8 full powar and oontrol
     over any an4 all auoh parka an4 msy lavy and
     oollaot    an anuual tax aurrloiant            in thalr
     judgment to properly maintain              auoh parka and
     build an4 conatxuot       patlllona       an4 such othar
     bulldl~s     as thay may daam naoaaaary,              lay
     out an4 opan drirawaya         an4 walks, pava the
     amao or any cart thareor,           sat out trsaa and
     ahrubbary,    oonatruot     dltchra      or lakes,      an4
     mks auoh other i!nproramahta             as they may
     a600t proper.     Suoh parka shall remain open
     ror tha rraa uaa of tha public undar auoh
     reasonable    mlaa and raguiationa             as said
     court say praacrlba.n
            “Artlola   6080,   City   Parka
            “Tha govarnlng     body or any lnoorporstad
     0ity    lpsy 9urohaao,    lmplrovr and maintain     land
     for uaa as oity parka.          Suoh parka shall not
     axcaad two in nuabrr for lach two thousand
     inhabitants.        Ii auoh bo4y aatabllahea       mora
     than oaa of suoh parka,         it shall   looata t&
     in nidaly loparata4 parts or the olty.
     body la authoriaed        to laty an4 oOllsOt a tax
     not tto oxcard rite oanta on eaoh ona hundred
     dollars     0r  Its aaa~aard valuation       for tha pur-
     ohmsa and fmprotamrnt or lan48 for us0 as auoh
     parks,     an4 may lary and oollaot       a llka~~;ual
     tu to properly        maintain    auoh parka.
     body shall hava ruli powsr an4 authority
     over all. auoh parka,. and may bull4 an4 eon-
                    :




Honorable   0. E.- Gerron,   page I


     atNOt auoh building:     as thry may de-
     necessary,   lay out an4 open driveway* and
     walk*, pate any pert thareor,    construct
     ditOhs8 Or la.ksS, sat out trees and’ shrubs,
     an4 Sake such other lmprorsmenta      as thay
     may deea proper.     Suoh parka shall   reaaia
     open iOr the free use of the pub110 under
     such reasonable   rules as said body may pra-
     aorlbr. n
          “iirtiolo 6081e. Condemnation or purchase
     by the aouaty or lnoorporehd       city or iana for
     parka or playgroun48;   aooperetion    with State
     Parka Board:
            “S40. 1. That any county or any in-
     COrPOmtd Oity Of thla State,             alther  lnde-
     vandently    or in coopention        with eeoh othar,
     or with the Texas Stata Parka Board, may ao-
     qulre by gift or purohasa or by oondemnstlon
     prooee4lngr,    lands to be used for public parka
     and playgrouoda,       such lands to be altuated        in
     any locality    In this Stete and In any sized
     traota   deemad aultabla     by thr governing       body
     of the city or ,oounty acquiring          same; pm-
     vldeb, howerar,      that lands to ba aOqUlrul
     by any such oit y or county for said purposes
     may be, in the dimration          or the governing
     body thereOf,     situated   wlthln thr State,
     aitbar   within or without      the boundary llaiita
     or auoh city,    but within     the boundary     limits
     or said oounty and within         the ltiaita   of said
     oounty wherein said city lies or is ai’tuatad.
            *sec.  2.   To pay ror lan4a ror perk
                 an lnoorporate4       city and/or oounty
     zy:iX:r     bonds      and .aay levy a tax not eX-
     0ee4lag Tea (1Oj Cents on the One Hundrad
     Dollars   ($100) valuation       Of texable  Property
     in such oity a&or         eounty to pay tha interest
     an4 provide a slaking        fund to r atlra  such bond*,
     the iasuanoe     or such bonds, -4 the ooii4otion
     or taxes in payment thereor          to be In aooor4anoe
     with the provlalons       of Chepter 1, Title 22, RI-
     rise4   civil    Stetutra    of 1925, 8oreruM       the
.   ,




    Hoaordbia         0, E. Gerron,    paga 5



             laav.anoe of bonda by oitlea,      towns and/or
             ,countieS in this Statei    this Seotion    ahall
             ba construe4   to author-a     the levying or
             said tax not l   xoeeding Ten (10) Cents on
             the One Hunarra Dollars      ($100) or rdlua-
             tloa notwlthatmling      tha provisiona    of
             Art1016 6080 or the Revised civil       Statutes
             ot 1.925.:
                    Y340. 3. All parka aoquired by author-
             ity of this A8t shall be under the oontrol
             and asaagemant  or tha city or oouaty aoquir-
             ing sue8 or by the oity ami aounty jointly,
             where they hate aotd    jointly    In aequlrlag
             same, provided that the Commlaaionera~ Court
             and the City Comalaaloa or City Counoll may,
             by s&reeaent with the ~Statr Parka Board,
             turn the land over to&%he State Farka Boar4
             to be operatea  as a pub110 park, the expenaa
             of the inprovemant   an4 operation    of auoh park
             to ba paid by the oounty sad/Or city,        aOOOrd-
             lng to the agraemont to br mada batwean auoh
             nunlelpalltiea  and the Stat.    P.arka Board.
                    “All oountlea    aa  Incorporate4   cities
             are authorize4     to levy a tax of not ucaed-
             ing rive (5) coats on the One Hundred ($100)
             Dollars   property valuation     to oreate 4 ruaa
             for tha lnproveaent      and operation   ot auoh
             parks. o
                      Tour first    question   obviously   rerers   to thr   iol-
    lowing        provision    in titiole    60?8t

                  *Ii said oourt desires     to eatabliah  two
             or more or suoh ommty perks they shall locate
             thun in tiabiy separate4    portlona   or the ooun-
              ty,t'

                    The phraaa “in widaly separate4     portiona   of the
        county*  Is aabiguoua ana lupplf4a no rixba standard         ror
        &4tarminirg   just whst alatanoa  shall  seperato     the parka.
Honorable   0. E. Gerron,    page 6


            The oourta   in the raoa or such ambiguity havr
bean lnolinad    to rollow the eonatruotlon     placed oa auoh
4 provlaloa   by the body or otflolal     oharged with eioro-
ing the atatuta.      39 Tex. Jurla.  235, 840. 126.
             ‘bus, the daterminetlon      of the oormPlaaloaarat
court aa to just what is a wide aaparatioa,         In the abamoe
or arbitrary     or oaprloloua    aotlon by that body, will aot
ordinarily    be disturbed     by the courts.   xoy Y. sohnelabr,
110 Tex. 369, 221 9%' 880.
            yor uanple,      Artioie  333 or the Code of Criminal
PrOOe4ure   raqulreathat     jury commiaalonara  -be raaidenta  of
dirrerbnt   portions     0r the 0ounty.a

             In billiema    v. State,   45 Tax. Cr. Rep. 218, 75
S.W. 659, tha Court of Criminal Appeals pointed out that
tha statute    does u0t say how far t&4 ecnmiasionera         shall
live from each other,but       neraly   thet they shall. reside
In alrrerbnt    portions    0r the oouaty,   and held that it
was permlaalbla      to aeleot   411 thrae ooaualaafoners   -0x
the City 0r Houston,       aven though that oity aid not lnoluae
moat or the tarrltory       or the oounty.
          This provision     was again queatlonrd    In Buchanan
v. State (Cr. App. 1927) 298 S.W. 569, and thr court held
that it was permlaalbl4    to select   two oomisalonera    rrom
the town or Panhand      ma tha third    rroa the town or
Pmita Dear in Carson County.
           Thererore,    it assma to us to rest wlthln the
sound 4laoretlon    of the oomlaaioaara~     ocurt to detb~iue
whathar the county parks shall be Saparetbd       by 4 diatanoe
of oaa all4 or ten or aore miles,      so long 4s thr Oom.QiS-
alonara meke 4 bona ridb effort      to oomply with the atatute
aud to serve the beat lntareats      of th8 OOUnty.
          Your 8400ud qu4atloa        lnvolv4a   a abrinition   0r
tha word "park."
            Tt14 aiotlonary    aerlnltlon   of a park is "4 pi404
or Bmuna in or near a olty or tom kapt ior ornament and
recreation   and usually     enoloa44.a    Eebatar’a   New Inter-
natlow     Dlctlonsry,     Seoond Edition,   unabrldgad,   1938.
Honorable        0. E. Gerron,   paga 7


               -In tha gOnerO aooeptanoo of the t6=,        a pub-
 110 park    ia sold to br a traot of land, great or amall,
dadlaatad     and malntalnad   ror the purpose of pleasure,
 exerciaa,    amusement or ornarent;     a plaoa to which tha
pub110 at     large may resort    to ror raarcatlon,  air and
light. *     Wieslna v. city of Fort Worth, 299 S.W. 468.
           The right of pub110 authorftira         charged with
administration   of parka to plaoa on the park ground oer-
taln aeahanclal    oontrlvanoaa   whlah contribute      to tha
amusement and raoreatlon      0r the pub*   rho rrrquant      tha
perk8 la generally    reoognlaed.     Ramona v, City or Vir-
ginia,  152 Ulnn. 295, 188 N.W. 561, 29 UR, 860.
             The Callrornla     court point8 out that the davo-
tlon of a reaaonabla      portion of a public park to tennis
courts,   oroquat ground8 and childran’s        playgrounda,     with
aultabla   appllanoaa    ror there forma of pub110 ueuaement
and reoraatlon     oomea atrlotly     within the proper and lqlt-
lmata uae for whlah pablla parka are areatad.             caulrleld
v. Berwlck (1915) 27 Cal. App. 493, 150 P. 646.
           With regard to lrpprovaaantaIn oounty parka
Article 6078 lmpcmsra tha oomlsalonsra~      oourt to “build
and oonatruot pavlllona   and auoh other buildings   aa they
may dram neoeaaary,   lay out sad open drirawapa   and Walks,
pave tha aama OT any part thsraot,    art out traaa and
shrubbery,  oonatruot   dltahea   and lakaa,   and make auah
other ifUprOVO5enta aa they ‘pay deem proper* * The gov-
arnlag body of an Incorporated      aity or town ia glvaa
the same authorlty    In conneotlon    with It8 parka by Article
6080.
            It ram8 to ua that the aommlaaloaera * oourt
undoubtedly   would be authorized   under Article  6078 to
davote a portion   of It8 park ground8 to a baaeball
park.   I? it may purohaae ground md lay out a baaaball
atadlum, no aurrlolant    reason oooura to ua why lt may
not purahaaa a baseball     atadlum aa part of tha county’s
park ayatam.
           Tour statement   0r raota  ralasa a third   qusstlon,
rblah we deem lt advlaable    to aonaldar    alao in aonnaation
with thla opinion;   that la, whether tha aounty would ba
authorized  to purohaae thla baaaball     park and turn it over
Honorable         0. II. Oarron,    page 8


to   the   olty     to operate     and maintain.

                wCountlaa being aomponent parts           of the
       state,      have no powers or duties         except those
       olearly      ret forth   and darlned In the Oonatltu-
       tlon and atetutaa.          Tha statutes       ot Texas have
       clearly      defined the powers, praaarlbed           the
       duties     and imposed the llabilltlea           of the
       Commlaalonera~ Court, the medium through whloh
       the different       aountlea     act, and from those
       statutes      must oome all      the authorities     vested    In
       the oountlea.”         Edwards County v. Jennings,          33
       ;;).&     586 (Cir.    App.1896);     arrlnaed,    35 3. W.
              .
               Artlolo   6070 refer8    exolualvely    to parka bought
and malntalaed        by a aounty, and Artlale       6080 refers  ex-
olualvely      to parks bought and melntalned         by a alty.    Any
authority      for the purohase of a park by the oounty to be
~ai&lned        by the oity must oome lr at all from Art1010
            Section    3 of this latter     artlole   provides,  speol-
iloaliy,     that park land aoqulred under its provlalons            shall
be meas ed and oontrolled         by the olty or county aoqulrlng
same.     f f the park Is aoqulred       jointly    by the city and
oounty, they must jointly         oontrol    it.    No authority  la to
be found hare ror aoqulaltlon           by the county end management
and oontrol       by the olty,   or vloe versa.          .
                                                   Yours very   bruly
                                          ATTORliXYGBBRAL OF TEXA3